Citation Nr: 1139789	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from April 1996 to March 2005.  He served in Afghanistan in support of the Global War on Terrorism (GWOT) in 2002.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2005 from the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims on appeal.  

The Board remanded this matter for further development in September 2010.  Such has been completed and this matter is returned to the Board for further consideration.  While the matter was pending on remand status, entitlement to service connection for left and right knee disorders, which had also been on appeal, were granted in a July 2011 rating.  This constitutes a full grant of the Veteran' claims on these matters.  Thus they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the evidence reflects that there is no current disability of the left shoulder or right shoulder. 


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  A left shoulder disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In the present case, the Veteran's claim on appeal was received in January 2005 and a duty to assist letter was sent in a January 2005 letter prior to the May 2005 adjudication of the claims on the merits. This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  Additional notice was sent in March 2006. 

The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency. The Veteran was advised that if he had records of private treatment pertinent to his claims, it was his responsibility to either send the medical treatment records from his private physician regarding treatment, or to provide a properly executed release form so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claims so that VA could assist in obtaining that evidence. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d) . Here, service treatment records were previously obtained and associated with the claims folder. Furthermore, VA, and private medical records were obtained and associated with the claims folder. 

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . A VA examination for the claimed bilateral shoulder disability was conducted in October 2010 and included review of the claims folder and examination of the Veteran. 

The Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Such notice was provided in the March 2006 letter. 

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384   (1993); see also 38 C.F.R. § 20.1102 (2011) (harmless error). 

II. Service Connection for Bilateral Shoulder Disorders 

The Veteran contends that service connection is warranted for bilateral shoulder disorders.  He argues that he continues to have symptoms in both shoulders that had manifested in service. 

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. §§ 3.303 , 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis, when such diseases are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury. Pond v. West, 12 Vet. App. 341, 346   (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) . 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112   (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 . 

Shoulder problems were not shown during the Veteran's June 1994 examination prior to entrance into service, and there were no pertinent complaints regarding the shoulders in the accompanying report of medical history.  Review of the service treatment records reveals that the Veteran was shown to have point tenderness of the trapezious at the insertion on the right side in August 1996.  He was noted to have full range of motion and was assessed with muscle strain trapezious on the right side.  In October 1998 he was seen for a left shoulder injury following an accident when he apparently rode his bicycle and collided with a wall.  He reported a tingling sensation from the arm to the fingers.  Examination showed no swelling or edema.  It was noted that he had greater range of motion of the left arm with resistance outward.  He was assessed with left shoulder sprain.  In an October 2001 record, it was noted that the Veteran had bilateral shoulder pain for three weeks that increased with pushups or overhead exercises.  Examination of both shoulders showed no deformity and full range of motion without tenderness.  He did have tenderness at external rotation and also had mild diffuse tenderness to palpation bilaterally.  He had full strength of 5/5.  It was noted that he did not have drop arm, apprehension or eversion.  He was assessed with non specific bilateral shoulder pain.  

In December 2001 he was seen for knee complaints but also reported problems with his shoulders.  Examination showed full range of motion.  There was mild tenderness to palpation noted over the supraspinatus with impingement.  The Veteran was assessed with polyarthralgia, probable patellofemoral syndrome, impingement, and rule out autoimmune disorder.  In May 2002 he was seen for complaints of shoulder pain and strain during weight lifting.  He was tender to palpation over the biceps and pectoral major.  He was assessed with strain.  In June 2004 he gave a report of medical history for a Medical Board evaluation for other physical impairments.  He reported swollen, painful joints and painful shoulder, elbow or wrist, arthritis/rheumatism/bursitis and numbness/tingling.  He explained "yes" answers in part by reporting a history of shoulder pain after he hit a wall while riding a bicycle at Fort Stewart in October 1998.  Also noted was the history of shoulder problems in October 2001 and December 2001.  The Medical Evaluation Board report signed in November 2004 noted a history of shoulder pain in 2001 with examination of both upper extremities noted to be full and with no other findings for the shoulders.  The Medical Board proceedings primarily addressed other medical complaints besides the shoulders, including lumbar spine problems.  

A June 2005 VA examination focused on psychiatric complaints, but did note the Veteran's past medical history of shoulder injury in 2001.  No other findings or complaints regarding the shoulders are shown in this examination.  His primary orthopedic problems were noted to involve the knees and back.  

VA treatment records since the Veteran's discharge from active service primarily address other medical problems, such as medical treatment and physical therapy for lumbar spine problems.  These records from 2005 through 2009 contain no reference to any significant orthopedic problems in either shoulder, although a skin lesion located on the right shoulder was noted in a February 2006 record.  No subsequent mention of the lesion is made after January 2006.  Essentially, these records are negative for any complaints or findings of any shoulder problems.  

The report of an October 2010 VA orthopedic disorders examination included review of the claims folder.  The bilateral shoulder complaints were discussed.  The right shoulder pain was said to have an onset in 2002, with gradual onset of pain, exacerbated by pain and exercising.  He had no trauma and never went to sick call for the pain.  With regard to the left shoulder, the onset of pain was noted to be in 1998, after he was riding a bicycle and struck his left shoulder on a brick wall.  He went for medical treatment several days later and was given Ibuprofin.  He stayed on full duty with no further treatment.  It was noted that he had no pain for over a year now in either shoulder, with the course since onset described as stable.  Current treatment was NSAIDs with good response.  

The summary of joint symptoms for both shoulders was that he had no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion or locking episodes.  There were no other symptoms.  He had no episodes of dislocation, locking, effusions, or inflammation.  There was no effect on joint motion or flare up of joint disease.  He had no constitutional or incapacitating episodes of arthritis.  

Examination revealed no recurrent shoulder dislocation, inflammatory arthritis, or loss of bone or part of bone in either shoulder.  His range of motion was identical for the left and right shoulders, and was to 180 degrees flexion and to 90 degrees internal and external motion.  There was no objective evidence of pain on repetitive motion or additional loss of motion after 3 repetitions.  X-ray findings for bilateral shoulders read as follows:  "There is no evidence for fracture, dislocation or other significant bony abnormality.  The glenohumeral and acromioclavicular joints are unremarkable.  No calcific tendinosis is seen.  Impression: Negative exam."  The diagnoses for each shoulder read as follows:  "No diagnosis: History of bil. pain which has resolved."  The examiner indicated that the shoulders caused no significant effects on the Veteran's usual occupation and no effects on his usual daily activities.  The examination report culminated with the following statement:  "No diagnosis or disability was noted for the shoulders, therefore no service connection can be made.  

Based on a review of the evidence the Board finds that service connection is not warranted for disabilities of the left or right shoulder.  Although the Veteran was shown to have injured his left shoulder in service, and was also treated for right shoulder complaints in service, the evidence reflects that any problems involving either shoulder were acute and transitory and resolved without residuals.  By the time of his 2004 Medical Board proceedings for other orthopedic problems, he denied any shoulder complaints in the June 2004 report of medical history and the Medical Board report signed in November 2004 was silent for any shoulder problems.  Post service, he has had no treatment for any problems with either shoulder.  Finally, and most critically, the October 2010 VA examination is noted to have concluded that the Veteran has no disability in either the left or right shoulder, following detailed evaluation.  

The Veteran is competent to provide lay evidence regarding observable symptoms. He has asserted that he has had recurrent symptomatology, beginning in service and continuing since service, as a result of the shoulder problems shown in service.  The Board finds that such history is substantially rebutted by the complete lack of pertinent evidence in the post service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).  Furthermore, the while the Veteran may sincerely believe that he has disabilities of his shoulders as a lay person, he is not competent to render a medical diagnosis or etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494  (1992). 

The evidence fails to show a current disability of the left shoulder or right shoulder other than subjective complaints of pain, including such complaints made in lay statements.  Here, the Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998). 

The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness. In this instance, the Veteran is not claiming his left or right shoulder pain is due to undiagnosed illness.  Also, in light of there being no current disability now, several years after separation from service, there is no need to discuss whether service connection is warranted under 38 C.F.R. § 3.309, which pertains to disabilities shown in the first post service year.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44   (1992). 

In this matter there is no current disability in either shoulder, thus service connection is not warranted, even with documented treatment for problems in both shoulders in service. 

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left shoulder and right shoulder disorders for the reasons described above.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection is denied for a left shoulder disorder. 

Service connection is denied for a right shoulder disorder. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


